PER CURIAM.
It appearing to the court that on June 11, 1956, the Supreme Court in the case of Sword Line, Inc., v. United States, 351 U.S. 976, 76 S.Ct. 1047, 100 L.Ed. 1493, decided that causes of action of the nature stated in the petitions in these cases were of a maritime nature and, hence, that the courts of admiralty had jurisdiction thereof,
It is ordered this twelfth day of July, 1956, that the former decisions rendered on March 6, 1956, 139 F.Supp. 301, which overruled defendant’s motions to dismiss or for summary judgment are set aside and the petitions are now dismissed for the lack of jurisdiction, all as more fully set forth in the opinion rendered this day in the case of Smith-Johnson Steamship Corp. v. United States, Ct.Cl., 142 F.Supp. 367.